DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-10, 12-20 in the reply filed on 10/13/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities:
There is a discrepancy in reference numerals as described below.
In para. [0046], line 2, “24” is referred to as “first handle portion.” 
In para. [0046], line 12, “24” is referred to as “cavity.” 
In para. [0046], line 4, “28” is referred to as “cavity.”
There is a discrepancy in reference numerals as described below.
In para. [0055], line 1, “100” is “clip applier.” 
In para. [0055], line 2, “100” is referred to as “clip applier.” 
In para. [0045], line 2, “10” is referred to as “clip applier.”
In para. [0049], line 8, “stationary” should read --stationary handle--.
In para. [0050], line 8, Figure 4 is described as an advanced position, but in para. [0048], line 12, Figure 4 is described as a retracted position.
In para. [0059], line 1, “an alternative an end effector” should read --an alternative of an end effector--.
In para. [0059], Figure 16 is described but is not included in the drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schad (U.S. 5676678 A).
Regarding claim 1, Schad discloses a clip applier (R of fig. 1) comprising: a handle assembly including a handle body (fig. 1) and a movable handle (2), the handle body defining a stationary handle (1) and a cavity (fig. 10); an elongate body (fig. 1) including an outer tube (7), an inner shaft (13 of fig. 2), and an actuator rod (10 of fig. 3), the inner shaft including a proximal end portion and a distal end portion (figs. 1, 2, implicit from the inner shaft being inside the outer tube) and defining a channel that extends from the handle assembly through the outer tube (fig. 2), the proximal end portion of the inner shaft secured to the handle body (figs. 1-2, 10), the actuator rod including a proximal end portion and a distal end portion and extending from within the cavity of the handle body through the channel (fig. 10) and movable from a retracted position to an advanced position in response to actuation of the movable handle (Col. 4, lines 28-30), the outer tube including a distal end portion and a proximal end portion (fig. 1), the outer tube positioned about the inner shaft and movable from a retracted position to an advanced position (Col. 5, lines 10-17); and an end effector fixedly supported on the distal end portion of the inner shaft within the outer tube (fig. 2), the end effector including spaced flexible arms (16 and 17, fig. 2), each of the spaced flexible arms including an inwardly extending protrusion (inner portions of 16 and 17, fig. 2), wherein in its advanced position the outer tube is positioned about the spaced flexible arms of the end effector to prevent outward deflection of the flexible arms of the end effector and, in its retracted position the outer tube is moved to a position to allow outward deflection of the spaced flexible arms of the end effector (Col. 5, lines 10-17).
Regarding claim 2, Schad further discloses a biasing member (18, fig. 2) positioned to urge the outer tube towards the advanced position (Col. 5, lines 1-5, fig. 2). (Note: fig. 2 shows the device in its operational position where the outer tube is retracted, so it is implicit that the resting state of the outer tube would be the advanced position.)
Regarding claim 3, Schad further discloses a rotation knob (21, fig. 1) secured to the proximal end portion of the outer tube (fig. 2), the rotation knob movable from an advanced position to a retracted position to move the outer tube from its advanced position to its retracted position (Col. 5, lines 7-17, fig. 2). 
Regarding claim 4, Schad further discloses wherein the biasing member includes a coil spring (18, fig. 2) that is received about the proximal end portion of the inner shaft within the rotation knob (Col. 5, lines 3-5, fig. 2).
Regarding claim 8, Schad further discloses wherein the movable handle includes an engagement member (11, fig. 10) positioned within the cavity of the handle body and movable between retracted and advanced positions to move the actuator rod between its advanced and retracted positions (Col. 6, lines 40-48).
Regarding claim 9, Schad further discloses wherein the engagement member includes an engagement surface (53, fig. 10) and the proximal end portion of the actuator rod includes an abutment member (55, fig. 10), the engagement surface engaged with the abutment member (Col. 6, lines 23-25) such that actuation of the movable handle causes movement of the actuator rod from its retracted position to its advanced position (Col. 6, lines 41-48).
Regarding claim 14, Schad further discloses a biasing member (52, fig. 10) positioned about the proximal end portion of the actuator rod (fig. 10) to urge the actuator rod towards its retracted position (Col. 6, lines 45-48, fig. 10).
Regarding claims 15-17 and 20, Schad discloses the limitations of these claims as applied above. 

Claims 1, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osaka et al. (U.S. 2019/0104926 A1), hereinafter Osaka.
Regarding claim 1, Osaka teaches a clip applier (1, fig. 1) comprising: a handle assembly (100) including a handle body and a movable handle (102), the handle body defining a stationary handle (101) and a cavity (101b); an elongate body (40) including an outer tube (50), an inner shaft (60), and an actuator rod (62), the inner shaft including a proximal end portion and a distal end portion (para. [0068]) and defining a channel that extends from the handle assembly through the outer tube (fig. 1, implicitly from paras. [0057], [0060], [0064]), the proximal end portion of the inner shaft secured to the handle body (fig. 1, para. [0070]), the actuator rod including a proximal end portion and a distal end portion (fig. 1) and extending from within the cavity of the handle body through the channel (fig. 1) and movable from a retracted position to an advanced position in response to actuation of the movable handle (para. [0064]), the outer tube including a distal end portion and a proximal end portion (fig. 1), the outer tube positioned about the inner shaft and movable from a retracted position to an advanced position (figs. 1, 4, paras. [0056], [0083]); and an end effector fixedly supported on the distal end portion of the inner shaft within the outer tube (10, figs. 1, 4, para. [0034]), the end effector including spaced flexible arms (12 and 13, para. [0034]), each of the spaced flexible arms including an inwardly extending protrusion (12a, 13a, fig. 4), wherein in its advanced position the outer tube is positioned about the spaced flexible arms of the end effector to prevent outward deflection of the flexible arms of the end effector (fig. 4, para. [0083]) and, in its retracted position the outer tube is moved to a position to allow outward deflection of the spaced flexible arms of the end effector (fig. 1, para. [0083]).
Regarding claim 12, Osaka teaches the clip applier of claim 1. Osaka further teaches wherein the distal end portion of the inner shaft of the elongate body defines a cylindrical cavity (distal portion of 60, fig. 1) and the end effector includes a cylindrical body portion (72, fig. 13, para. [0117]) that is received within the cylindrical cavity to secure the end effector to the distal end portion of the inner shaft (fig. 13, para. [0117]). (Note: cylindrical body 72 is connected to the end effector 10 via components 73 and 74, and therefore, end effector 10 is secured to the distal end portion of the inner shaft 60 in its initial state.) 
Regarding claim 13, Osaka teaches the clip applier of claim 12. Osaka further teaches further including a metal bearing (proximal portion of 72, fig. 13) positioned about the proximal body portion of the end effector within the cylindrical cavity of the inner shaft of the elongate body (fig. 13, para. [0117]: “The connecting portion 72 is formed in a cylindrical shape with a metal or the like”).  
Regarding claim 15, Osaka discloses the limitations as applied above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schad (U.S. U.S. 5676678 A).
Regarding claim 10, Schad discloses the clip applier of claim 9 with a sphere-shaped abutment member (55, fig. 10).  Schad fails to explicitly disclose wherein the abutment member is disc-shaped. 
However, it would have been an obvious matter of design choice to modify the sphere-shaped abutment member of Schad for the disc-shaped abutment member of the instant case, since such a modification would have involved a mere change in the form of shape of a component, which would perform equally well.
A change in form or shape is generally recognized as being within the level of ordinary skill in the art. See In re Dailey, 149 USPQ 47 (CCPA 1976). Furthermore, applicant places no criticality on the shape claimed, indicating, “Alternately, the proximal abutment portion 52 of the actuator rod 44 can assume a variety of different configurations” (para. [0048]).

Claims 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka, in view of Olms (U.S. 4,674,817), and further in view of Desai et al. (U.S. 2018/0110510 A1), hereinafter Desai. 
Regarding claims 5 and 18, Osaka teaches the clip applier of claims 1 and 15 as described above. Osaka further teaches wherein the end effector includes a body (31, fig. 1) and the spaced flexible arms are formed of spring steel (para. [0033]) and are secured to the body of the end effector (fig. 1, para. [0044]: “The holding tube 31 accommodates the proximal end portion of the arm member 11,” para. [0078]: “Further, when the arm member 11 is moved to the proximal end side with respect to the holding tube 31, the first arm portion 12 and the second arm portion 13 of the arm member 11 in the opened state come into contact with the engagement part 33 arranged at the distal end portion of the holding tube 31”). (Note: the arms are understood to be secured to the body of the end effector because the arms are engaged with the distal portion of the body and therefore are not detached from the body.) However, Osaka fails to disclose a body formed of a polymeric material.
Olms teaches in the same field of endeavor of clip appliers (Col. 2, lines 56-66) an end effector body formed of a polymeric material (Col. 2, lines 67-68-Col. 3, lines 1-5). (Note: Olms teaches that the end effector body is a plastic, and plastics are a type of polymeric material.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the end effector body of Osaka with a polymeric material as taught by Olms. Olms teaches that a polymeric material is relatively flexible and insulated (Col. 1, lines 60-61) and that use of such material is known in the art (Col. 1, lines 16-19). 
Regarding claim 6 the combination of Osaka/Schad/Olms teaches the clip applier of claim 5. The combination fails to teach wherein the body of the end effector is molded about the spaced flexible arms.
Desai teaches in the same field of endeavor of surgical devices (para. [0105]) wherein the arms of the end effector (2046) are “rigidly affixed” to the body (2044) of the end effector (figs. 78-80, para. [0225]). Desai further teaches that this type of securement of the spaced flexible arms on the end effector is a known fastening technique in the art (para. [0279]: “As can be appreciated, securement of any of the components of the presently disclosed devices can be effectuated using known fastening techniques such welding, crimping, gluing, etc.”). (Note: the instant case states that, “the flexible arms 90 are secured to the central body portion 80 of the end effector 16 using any of a variety of fastening techniques,” para. [0052]).
However, it would have been an obvious matter of engineering choice to modify the body of the end effector to be molded about the spaced flexible arms instead of the arms of the end effector being rigidly affixed to the end effector body since such a modification would have involved making the end effector body and spaced flexible arms integral, which would yield predictable results.  
Making integral is generally recognized as being within the level of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See also MPEP 2144, “A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”
Regarding claims 7 and 19, Osaka teaches the clip applier of claims 1 and 15, as applied above. Osaka further teaches wherein the end effector includes a body (31, fig. 1). Osaka fails to explicitly teach wherein the body that is monolithically formed with the spaced flexible arms of the end effector. 
However, it would have been an obvious matter of engineering choice to modify the body of the end effector to be monolithically formed with the spaced flexible arms instead of the body of the end effector being molded about the spaced flexible arms, since such a modification would have involved making the end effector body and spaced flexible arms integral, which would yield predictable results.  
Making integral is generally recognized as being within the level of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See also MPEP 2144, “A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
King et al. (U.S. 2018/0153552 A1) discloses a clipping apparatus. 
Scirica (U.S. 8336751 B2) discloses a surgical device with a handle assembly similar to the claimed invention.
Durgin et al. (U.S. 8974371 B2) discloses a clipping apparatus. 
Whitfield et al. (U.S. 8382773 B2) discloses a clip applier.
Malkowski et al. (U.S. 2018/0235601 A1) discloses a suturing device with an end effector assembly. 
Ryan et al. (U.S. 2018/0085122 A1) discloses a clip applier. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA VAHEY whose telephone number is (571)272-5837. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REGINA VAHEY/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771